 Case: 2:21-cv-04230-JLG-CMV Doc #: 1 Filed: 09/09/20 Page: 1 of 11 PAGEID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

DILAN SINEM BASARAN,                      )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )        CIVIL ACTION FILE NO.
                                          )        _______________________
MARTIN DATA LLC,                          )
                                          )
      Defendant.                          )

                                  COMPLAINT

      Pursuant to Federal Rule of Civil Procedure 8, Plaintiff Dilan Sinem Basaran

respectfully shows the Court the following:

                         Parties, Jurisdiction and Venue

      1.     Ms. Basaran is an individual and a Turkish citizen. She is also a

resident of the State of Georgia who resides in this District and this Division. Ms.

Basaran is a “consumer” under 15 U.S.C. § 1681a(c).

      2.     Defendant Martin Data LLC (“Martin Data”) is an Ohio limited

liability company. Defendant transacts business in the State of Georgia and is

subject to the jurisdiction of this Court. Defendant can be served with process by

serving its registered agent, Mark Richard, at 735 Taylor Road, Suite 220,

Columbus, Ohio 43230.




                                       -1-
 Case: 2:21-cv-04230-JLG-CMV Doc #: 1 Filed: 09/09/20 Page: 2 of 11 PAGEID #: 2




       3.    The Court has jurisdiction over the subject matter of this civil action

pursuant to 28 U.S.C. § 1331 because the claims asserted herein arise under the

laws of the United States, specifically the Fair Credit Reporting Act (the “FCRA”),

15 U.S.C. § 1681 et seq.

       4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) and

this Division pursuant to Local Rule 3.1B(3).

                               Factual Background

       5.    Ms. Basaran received her undergraduate degree in business

administration in Turkey and her master’s degree in management in Germany.

She subsequently applied for and was accepted to the PhD program in

Communication at Georgia State University (“GSU”).

       6.    During the first two years of her PhD studies, Ms. Basaran was

selected to work as a presidential research fellow at the Transcultural Conflict and

Violence Initiative at GSU, and assisted the GSU faculty on research projects

funded by the Minerva Initiative of the United States Department of Defense.

These research projects focused on analyzing communications of terrorist groups

and providing information for purposes of national defense.           She has also

presented her research in academic conferences. Moreover, her additional research

focus is on computer mediated communication, specifically social media uses and

effects.


                                       -2-
 Case: 2:21-cv-04230-JLG-CMV Doc #: 1 Filed: 09/09/20 Page: 3 of 11 PAGEID #: 3




      7.    After finishing her work as a presidential research fellow, Ms. Basaran

continued to work as a Graduate Research and Teaching Assistant at GSU.

Currently, she is assisting her advisor professor in social media research studies

while also teaching communication classes to undergraduates at GSU and writing

her PhD dissertation.

      8.    After completing her PhD, Ms. Basaran wants to stay in the United

States and be a professor at a university. She wants to be a productive member of

American society by educating college students and contributing to their personal

and professional development, while also contributing to social science efforts

with her research.

      9.    As a graduate student, Ms. Basaran lives on a very tight budget.

      10.   Furthermore, as someone who is studying in the United States on a

student visa, there are strict limitations on Ms. Basaran’s ability to seek/obtain

employment, and her options are very limited. Curricular Practical Training

(‘CPT”) is temporary, off-campus employment authorization for students on F1

visas, like Ms. Basaran. Curricular means that the work must be related to a course

in the student’s major. This is the only way for Ms. Basaran to get an off-campus

job, and every academic semester there is a window to apply for CPT. When this

window closes for a specific semester and the student misses the deadline, then

the student is not allowed to be employed during that semester.


                                       -3-
 Case: 2:21-cv-04230-JLG-CMV Doc #: 1 Filed: 09/09/20 Page: 4 of 11 PAGEID #: 4




         11.   As an international student on a visa, Ms. Basaran has been living on

the small graduate student stipend she receives from GSU. However, her housing

costs have increased, and she was forced to find an internship, as her only option

for additional income is doing CPT. If she fails to have enough money to live, she

is potentially homeless, and could be sent back to Turkey, without having finished

her PhD.

         12.   In July 2019, Ms. Basaran applied and interviewed for a paid intern

position with Bark.us, which is a company that produces software that protects

children from online predators when using social media, text messaging and using

email.

         13.   The intern position with Bark.us was particularly important to Ms.

Basaran because it was in her field of study, would provide her with valuable

experience and industry contacts and was compensated, which is particularly

important for a graduate student living on a tight budget, as explained above.

         14.   On August 13, 2019, Ms. Basaran received a job offer from Bark.us

contingent upon passing a background check.

         15.   On August 13, 2019, Bark.us retained a company called Inflection Risk

Solutions, LLC d/b/a Goodhire (“Goodhire”) to conduct a background check on

Ms. Basaran for employment purposes pursuant to 15 U.S.C. § 1681b(a)(3)(B).

         16.   Goodhire is a consumer reporting agency under 15 U.S.C. § 1681a(f).


                                         -4-
 Case: 2:21-cv-04230-JLG-CMV Doc #: 1 Filed: 09/09/20 Page: 5 of 11 PAGEID #: 5




       17.   Defendant is a “furnisher” of information to Goodhire, i.e. Defendant

provides information regarding consumers, like Ms. Basaran, to Goodhire, which

Goodhire then incorporates into consumer reports that it sells for permissible

purposes pursuant to 15 U.S.C. § 1681b.

       18.   In the course of preparing a consumer report on Ms. Basaran,

Goodhire obtained data, ostensibly regarding Ms. Basaran, from Defendant.

       19.   The information that Defendant furnished to Goodhire regarding Ms.

Basaran was inaccurate.      Specifically, Defendant furnished information to

Goodhire:

             a.    Stating that Ms. Basaran’s name was actually “Shemica M.

Butler” and that Ms. Basaran had 10 additional names and aliases, including

Shemika Butler, Shemika M. Bulter, Shemica Butler, Shemica M. Webb, Shemic A.

Webb, Shemeca Webb, Shemika Webb, Shemica Webb, Ahemica Webb, and

Shemica T. Webb.     That information was entirely false and inaccurate.        Ms.

Basaran’s full name is Dilan Sinem Basaran, and she has never used another name

or alias.

             b.    Stating that Ms. Basaran had two different dates of birth, one in

1989 and another in 1979. That information was false and inaccurate, patently

contradictory and logically impossible. Ms. Basaran was not born in 1979.




                                       -5-
 Case: 2:21-cv-04230-JLG-CMV Doc #: 1 Filed: 09/09/20 Page: 6 of 11 PAGEID #: 6




            c.       Stating that Ms. Basaran’s “SSN” was “valid,” but also stating

that her “name and Social Security number combination could not be verified.”

That information was contradictory, confusing and derogatory, implying that Ms.

Basaran was using someone else’s Social Security number.

      20.   On August 14, 2019, Goodhire completed its background check on

Ms. Basaran and provided the results to Bark.us (the “Goodhire background

check”). The Goodhire background check incorporated the inaccurate information

that Defendant furnished to Goodhire, which is described in Paragraph 19 above.

      21.   The Goodhire background check was a consumer report under 15

U.S.C. § 1681a(d).

      22.   On August 16, 2019, Bark.us notified Ms. Basaran that she would no

longer be considered for the intern position. Bark.us also suggested that Ms.

Basaran should attempt to “clear up” the confusion regarding her identity and told

her that she would perhaps be reconsidered for the position once the issue was

resolved.

      23.   Bark.us’ decision that it would no longer consider Ms. Basaran for the

intern position was expressly made on the basis of the Goodhire background

check, specifically the information described in Paragraph 19 above, and

constituted “adverse action” against Ms. Basaran pursuant to 15 U.S.C. § 1681a(k).




                                        -6-
 Case: 2:21-cv-04230-JLG-CMV Doc #: 1 Filed: 09/09/20 Page: 7 of 11 PAGEID #: 7




      24.   In an effort to correct the inaccurate information in the Goodhire

background check, Ms. Basaran promptly exercised her rights under 15 U.S.C. §§

1681i(a) and 1681s-2(b).

      25.    Specifically, on August 21 and 22, 2019, Ms. Basaran disputed the

inaccurate information on her Goodhire background check with Goodhire in

telephone calls. Then, August 28, 2019, Ms. Basaran sent a letter to Goodhire in

which she disputed the accuracy of the information in the Goodhire background

check. With her dispute letter, Ms. Basaran provided a wealth of identifying

information to prove her identity, including copies of her passport, her visa, her

Social Security card and her ID issued by the State of Georgia.

      26.   Goodhire subsequently forwarded Ms. Basaran’s August 28 dispute

letter and the attachments thereto to Defendant.

      27.   Defendant conducted a reinvestigation of Ms. Basaran’s dispute, as it

was required to under 15 U.S.C. § 1681s-2(b).

      28.   Unfortunately, the reinvestigation that Defendant conducted did not

correct the inaccurate information in the Goodhire background check that had

been furnished by Defendant. Specifically, even after Defendant’s reinvestigation,

Ms. Basaran’s Goodhire background check continued to show that she had

multiple names, including Shemica M. Webb, multiple aliases, two different dates




                                       -7-
 Case: 2:21-cv-04230-JLG-CMV Doc #: 1 Filed: 09/09/20 Page: 8 of 11 PAGEID #: 8




of birth and that her name and Social Security number combination could not be

verified.

      29.    Defendant negligently or recklessly and willfully violated 15 U.S.C. §

1681s-2(b) by failing to conduct a reasonable reinvestigation of Ms. Basaran’s

disputes, to wit:

             a.     It failed to consider the identifying documents that Ms. Basaran

provided with her August 28, 2019 dispute letter, which conclusively confirmed

her name, identity and correct date of birth.

             b.     It failed to correct her name, and continued to report names and

aliases that she has never used.

             c.     It failed to correct her date of birth, and continued to report that

she had two dates of birth, which is contradictory and logically impossible.

             d.     It continued to report that the combination of her name and

Social Security number could not be verified, despite the fact that her dispute letter

included a copy of her Social Security card.

      30.    By the time Defendant completed its reinvestigation, the window of

opportunity for Ms. Basaran to obtain employment for the semester had closed.

As a result, she was unemployed, unemployable and could not seek employment

again until January 13, 2020.




                                         -8-
 Case: 2:21-cv-04230-JLG-CMV Doc #: 1 Filed: 09/09/20 Page: 9 of 11 PAGEID #: 9




      31.      Furthermore, Ms. Basaran spent more than 100 hours attempting to

correct the inaccurate information that Defendant furnished to Goodhire and

dealing with the consequences thereof. As a result, she fell behind in her studies,

including the drafting of her PhD dissertation and is in danger of not completing

her PhD within the time permitted by her student visa.

      32.      As a proximate result of Defendant’s negligent or reckless and willful

violations of 15 U.S.C. § 1681s-2(b), Ms. Basaran has suffered actual damages,

including without limitation economic damages form of lost wages which she

would have received as a paid intern for Bark.us and severe emotional distress,

which manifested in uncontrollable crying, sleeplessness, anxiety and inability to

focus on her studies in the work on her PhD dissertation.

                     Count 1 – Violation of 15 U.S.C. § 1681s-2(b)
      33.      Defendant negligently or recklessly and willfully failed to conduct a

reasonable reinvestigation of Ms. Basaran’s disputes as alleged in Paragraph 29

above.

      34.      As a proximate result thereof, Ms. Basaran has suffered and is entitled

to recover actual damages, as alleged in Paragraph 32 above, in an amount to be

proven at trial and as allowed by 15 U.S.C. § 1681n(a)(1)(A) or 15 U.S.C. §

1681o(a)(1).




                                         -9-
Case: 2:21-cv-04230-JLG-CMV Doc #: 1 Filed: 09/09/20 Page: 10 of 11 PAGEID #: 10




      35.      In the alternative and as a result of Defendant’s reckless and willful

violation of 15 U.S.C. § 1681s-2(b), Ms. Basaran is entitled to recover statutory

damages in the amount of $1,000 as allowed by 15 U.S.C. § 1681n(a)(1)(A).

      36.      As a result of Defendant’s reckless and willful violations of 15 U.S.C.

§ 1681s-2(b), Ms. Basaran is entitled to recover punitive damages as allowed by 15

U.S.C. § 1681n(a)(2).

      37.      Ms. Basaran is also entitled to recover the costs of this action and her

reasonable attorneys fees as allowed by 15 U.S.C. § 1681n(a)(3) or 15 U.S.C. §

1681o(a)(2).

       WHEREFORE, Ms. Basaran respectfully prays that the Court:

      1.       Issue process to the Defendant;

      2.       Conduct a trial by jury of all claims asserted herein;

      3.       Enter judgment in favor of Ms. Basaran consistent with the jury’s

verdict; and

      4.       Grant Ms. Basaran such other and further relief as it deems just and

necessary.




                                         - 10 -
Case: 2:21-cv-04230-JLG-CMV Doc #: 1 Filed: 09/09/20 Page: 11 of 11 PAGEID #: 11




      This 9th day of September, 2020.


 MCRAE BERTSCHI & COLE LLC                    /s/ Craig E. Bertschi
 1872 Independence Square, Suite D            Craig E. Bertschi
 Dunwoody, Georgia 30338                      Georgia Bar No. 055739
                                              ceb@mcraebertschi.com
 Counsel for Plaintiff                        678.999.1102

                                              Charles J. Cole
                                              Georgia Bar No. 176704
                                               cjc@mcraebertschi.com
                                              678.999.1105




                                     - 11 -
